t c memo united_states tax_court henry j haff and diane m lis haff petitioners v commissioner of internal revenue respondent docket no filed date william h o’toole for petitioners alexander r roche for respondent memorandum opinion pugh judge in a notice_of_deficiency dated date respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure the issue for decision is whether petitioners are entitled to an additional dollar_figure in deductions related to a loss from a ponzi scheme for the taxable_year the disallowance of their deductions gives rise to the deficiency in this case background this case was submitted fully stipulated under rule the stipulated facts are incorporated in our findings by this reference petitioners resided in the state of illinois at the time they filed their petition in mr haff began to invest in gsh development llc gsh through his single-member llc hjh hinsdale gsh was a joint_venture between mr haff and grant street investors llc grant street formed to develop condominiums and townhomes in hinsdale illinois wextrust capital llc wextrust directly or indirectly owned grant street neither party disputes and the regulations prescribe that gsh should be treated as a partnership for federal tax purposes although gsh never filed a form_1065 u s return of partnership income or provided petitioners with a schedule_k-1 partner’s share of income deductions credits etc see sec_301_7701-3 proced admin regs in unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code_of_1986 as amended in effect for the year in issue mr haff made a dollar_figure million initial investment in gsh between and mr haff contributed an additional dollar_figure to gsh to cover expenses on date the securities_and_exchange_commission filed a complaint in the u s district_court for the southern district of new york against the owners of wextrust alleging that wextrust was a ponzi scheme a court- appointed receiver determined that continued development of the gsh project was not economically viable as a result petitioners concluded that their entire investment in gsh was lost petitioners claimed a bad_debt expense deduction of dollar_figure for the tax_year on account of that lost investment the bad_debt expense deduction included the dollar_figure that mr haff contributed to gsh and the dollar_figure that petitioners allege gsh owed him as fees for his services in development sales marketing and construction the dollar_figure was never included in petitioners’ income for tax purposes in the notice_of_deficiency respondent denied petitioners’ bad_debt expense deduction for the dollar_figure mr haff contributed to gsh and the dollar_figure that gsh owed him respondent allowed however a theft_loss deduction for the all monetary amounts are rounded to the nearest dollar mr haff’s additional contributions included dollar_figure for a lawsuit settlement on date dollar_figure for attorney’s fees for closing the project on date and dollar_figure for miscellaneous expenses spanning the years amount mr haff contributed but limited petitioners’ theft_loss deduction to dollar_figure respondent now acknowledges that petitioners’ theft losses are exempt from itemized_deduction limitations see sec_67 sec_68 and therefore concedes that petitioners are entitled to a theft_loss deduction for the full amount of mr haff’s dollar_figure contribution to gsh petitioners assert that the additional dollar_figure is deductible as a theft_loss according to the safe_harbor provision set forth in revproc_2009_20 2009_14_irb_749 discussion sec_165 prescribes rules for the deductibility of theft losses including timing and amount the parties do not dispute that petitioners suffered a theft_loss the issue to be decided is the amount of loss that may be deducted petitioners claim that the deductible loss includes amounts owed but never paid and never taxed respondent disagrees ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 as presented by the parties the determinative question in this case is legal and not factual therefore the burden_of_proof does not affect our analysis see black v commissioner tcmemo_2014_27 the amount of a theft_loss that is deductible generally is limited to the adjusted_basis of the property taken see sec_1_165-1 income_tax regs see also sec_1_165-7 sec_1_165-8 income_tax regs the property at issue is petitioners’ investment in gsh under sec_705 a partner’s basis generally is composed of contributions to the partnership see sec_722 plus his or her distributive_share of partnership income see sec_703 less distributions and his or her distributive_share of partnership losses or expenditures see sec_733 sec_1_705-1 income_tax regs basis does not include the value of services performed unless and until the value of those services has been subjected to tax see 17_tc_14 explaining that a deduction for the taxpayer’s loss of time or the value of that lost time is disallowed because the taxpayer has not included any amount attributable to the lost time in gross_income and therefore has no tax_cost_basis in the lost time that he can deduct see also tonn v commissioner tcmemo_2001_123 holding that the value of taxpayer labor does not increase basis and that a taxpayer is not entitled to a deduction for the imputed value of services that he has not been required to report as income aff’d 40_fedappx_337 8th cir therefore petitioners’ basis in gsh equals the initial investment of dollar_figure million plus subsequent contributions to gsh of dollar_figure petitioners do not argue that the additional dollar_figure should be deductible under the plain text of sec_165 rather petitioners assert that revproc_2009_ supra allows a loss deduction for amounts not previously included in income under a safe_harbor and that the safe_harbor applies to the amounts that gsh owed them even if the revenue_procedure applies it would not permit petitioners to deduct the additional dollar_figure on their tax_return the safe_harbor provision of revproc_2009_20 supra permits deductions only to the extent of a qualified_investment a qualified_investment is defined as the taxpayer’s total amount of cash or the basis_of_property invested plus t he total amount of net_income with respect to the specified fraudulent arrangement that consistent with information received from the specified fraudulent arrangement the qualified investor included in income for federal tax purposes for all taxable years prior to the discovery year including taxable years for which a refund is barred by the statute_of_limitations minus the total cash or property that the taxpayer withdrew in all years revproc_2009_20 sec_4 a and b i r b pincite emphasis added petitioners did not include the dollar_figure or any portion thereof as income for prior years to constitute basis for purposes of sec_165 or revproc_2009_20 supra the amounts owed must have been included in income for tax purposes previously accordingly petitioners are entitled to a theft_loss deduction for the adjusted_basis in gsh of dollar_figure but they are denied a deduction for the additional dollar_figure they claimed was owed them but was never paid because we hold that none of the additional_amount may be deducted we need not reach the issue of substantiation of the additional_amount that respondent raised to reflect the foregoing decision will be entered under rule
